Case 1:19-cv-06189-LDH-RML Document 23-1 Filed 11/17/20 Page 1 of 3 PageID #: 164




                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF NEW YORK


   AIRWAIR INTERNATIONAL LTD., a                      Civil Action No. 1:19-cv-06189-LDH-RML
   company of the United Kingdom,
                                                      Judge LaShann DeArcy Hall
          Plaintiff,                                  Magistrate Judge Robert M. Levy

   vs.

   PRIMARK US CORPORATION, a
   Delaware corporation, PRIMARK
   LIMITED, a limited company in England
   and Wales,

          Defendants.


     DECLARATION OF KENNETH E. KELLER IN SUPPORT OF OPPOSITION TO
             PRIMARK’S LETTER BRIEF OF NOVEMBER 10, 2020

         I, Kenneth E. Keller, declare as follows:

         1.      I am a partner at the firm of Pillsbury Winthrop Shaw Pittman LLP and lead

  counsel in this litigation for Plaintiff AirWair International Ltd (“AirWair”). I have personal

  knowledge of the facts set forth in this declaration, except those matters stated on information

  and belief, as to those I am informed and believe they are true. If called as a witness, I could and

  would competently testify to such facts contained herein.

         2.      Attached as Exhibit A is a true and correct copy of Defendant Primark US’s

  responses to AirWair’s first set of interrogatories. Attached as Exhibit B is a true and correct

  copy of Defendant Primark Ltd.’s responses to AirWair’s first set of interrogatories.

         3.      On October 6, 2020, my colleague, Vijay Toke, and I attended a teleconference

  with Defendants’ counsel Jennifer Golinveaux and Irina Lyapis to discuss documents and

  information Plaintiff AirWair needed from Defendants in order to conduct a meaningful

  mediation, as well as potential terms for settlement of this action.


                                                                                          4832-4899-5282.v1
Case 1:19-cv-06189-LDH-RML Document 23-1 Filed 11/17/20 Page 2 of 3 PageID #: 165




         4.      During this October 6, 2020 call, Ms. Golinveaux represented that Defendant

  Primark US did not have any involvement in the design of the footwear at issue in this

  case. She also asked the “relevance” of documents pertaining to Defendants

  manufacturers/suppliers of the infringing footwear. I explained that if the

  manufacturers/suppliers designed the footwear, this would be at least one grounds for the

  discovery of these documents. At this point, Ms. Golinveaux represented that the parent

  company of the Defendants, Defendant Primark Ltd., did have involvement in the design of the

  footwear at issue in this case. She indicated that this was stated in Defendants’ answers to

  interrogatories. However, in those answers, Primark Ltd. objected and did not respond to the

  interrogatory regarding its involvement in the design of the footwear at issue in this litigation. In

  a subsequent meet and confer call on November 16, 2020, Ms. Golinveaux would not elaborate

  on Primark Ltd.’s role in design but stated the documents to be produced in this litigation would

  make clear what its involvement was in the design and distribution of the infringing footwear.

         5.      As Defendants note in their letter brief to the Court on November 10, 2020, there

  are parallel proceedings by AirWair pending in the Dutch court against Defendant Primark Ltd.’s

  Dutch subsidiary Primark Netherland, B.V. (the “Dutch Proceedings”). The Dutch Proceedings

  involve the sale in the Netherlands of the exact same footwear models produced by Defendant

  Primark that are at issue in this case, but Defendant Primark Ltd., the parent company, was not

  named in that action. In the Dutch Proceedings, AirWair claimed that Primark Netherlands, B.V.

  “slavishly” copied the Dr. Martens trade dress. To argue against liability in the Dutch

  Proceedings, Primark Netherlands, B.V. represented that it did not have any responsibility for

  designing the infringing footwear and it instead purchased only finished goods. Primark

  Netherlands, B.V., however, omitted that its corporate parent, Primark Ltd.—the company it



                                                    2
                                                                                         4832-4899-5282.v1
Case 1:19-cv-06189-LDH-RML Document 23-1 Filed 11/17/20 Page 3 of 3 PageID #: 166




  ostensibly purchased the infringing footwear from—was in fact involved in the design of the

  infringing footwear. I understand this representation (and omission) by Primark Netherlands,

  B.V. to be one of the primary bases for the Dutch court’s denial of the preliminary injunction

  sought by AirWair, which is now up on appeal. Attached as Exhibit C is the submission in the

  Dutch Proceedings by Primark Netherlands, B.V. representing it did not design the infringing

  footwear and instead only purchased finished goods (without mentioning the name of its

  supplier), with relevant sections highlighted in yellow.

         6.      Attached as Exhibit D is AirWair’s proposed confidentiality order, which tracks

  Magistrate Judge Levy’s standing Confidentiality Order, with AirWair’s proposed changes to it

  in redline form. The basis for these proposed changes is explained in AirWair’s letter brief

  regarding the protective order.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

  true and correct and that this Declaration was executed on 17th day of November, 2020 at

  Piedmont, California.



                                                      /s/ Kenneth E. Keller
                                                 Kenneth E. Keller




                                                   3
                                                                                       4832-4899-5282.v1
